DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 12/03/2020.  Claim 1 is currently amended.  Claims 16-17 are newly added.  Claims 1-7 and 9-17 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant’s amendments are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the liquefied phase change material" in line 11. There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as reciting the limitation “a liquefied phase change material”. All claims which depend upon claim 16 are rejected by virtue of dependency (Claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0325824) in view of Biskup (US 2017/0047572) and Xiang (US 2016/0104925).
Regarding claim 1, Hasegawa teaches a battery module (battery block 1, Figure 1, P 33), comprising: a plurality of battery cells (cells 2, Figure 2, P 34) stacked on one another (Figure 2 demonstrates the cells 2 stacked on one another); a cell housing (case 3, Figure 2, P 35) configured to accommodate the plurality of battery cells (Figure 2 demonstrates how the case 3 accommodates the cells 2); a cover bus bar (positive-side collection portion 4, Figure 2, P 36; negative-side collection portion 5, Figure 2, P 37) configured to cover an entire upper side of the cell housing (Figure 1 demonstrates how the positive-side collection portion 4 covers an entire upper side of the case 3) and including electrode connection layers (positive electrode plate 12, Figure 2, P 49; negative electrode plate 18, Figure 2, P 54), wherein the cover bus bar is electrically connected to electrodes of the plurality of battery cells through the electrode connection layers (positive-side collection portion 4 is a connection member that … electrically interconnects the positive electrodes of aligned cells 2, P 46. Paragraph 49 describes how the positive electrode plate 12 is what allows the electrical connection to occur. Paragraphs 51 and 54 describe a similar arrangement for the negative-side components), and wherein the electrode connection layers are arranged in a layered structure (Figure 2 demonstrates how the positive electrode plate 12 is arranged in a layered structure with the rest of the positive-side collection portion 4 components. Figure 2 also demonstrates how the negative electrode plate 18 is arranged in a layered structure with the rest of the negative-side collection portion 5 components). Hasegawa does not teach wherein a single cover bus bar includes both electrode connection layers, and a phase change material contained in the cell housing to guide cooling of the plurality of battery cells, wherein the plurality of battery cells are partially immersed in the phase change material.
Biskup teaches a similar battery assembly including batteries that are interconnected using a sequence of bus bars (Abstract). Biskup teaches a single cover bus bar that includes both electrode connection layers (first bus bar 214 is connected to the negative terminals of the first group of batteries, Figure 2, P 34. A second bus bar 222 is connected to the positive terminals of the same group of batteries, Figure 2, P 34. Paragraph 4 describes how including both electrical connections on one end of the cells has the benefit of simplifying battery pack design and allowing a liquid coolant-based cooling system to be used on the opposite end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including multiple electrode connection layers in multiple bus bar portions of Hasegawa and make both electrode connection layers in a single cover bus bar as taught by Biskup, in order to simplify battery pack design and allow for a liquid coolant system to be used on the opposite end.
Xiang teaches a similar rechargeable battery including a liquid to vapor phase change material inside an enclosure (Abstract). Xiang teaches a liquid to vapor phase change material 105 is sealed inside the battery enclosure 101, which exists as a liquid and pools at the bottom of the battery enclosure (Paragraph 23 and Figure 1). Xiang further teaches that during operation of the battery, the liquid to vapor phase change material 105 evaporates from a liquid to a vapor and carries heat away from the cell surfaces (Paragraph 25), which provides the benefit of lowering the temperature inside the battery cells, extending the life of the battery, and increasing the battery charging and discharging speed and safety significantly (Paragraph 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module of modified Hasegawa and Biskup and make the battery module contain a phase change material contained in the cell housing to cool the battery cells while the cells are immersed in the phase change material as taught by Xiang, in order to lower the 
Regarding claim 2, modified Hasegawa teaches the battery module according to claim 1, wherein the cover bus bar further includes insulation layers (Hasegawa: positive-side insulating plate 10, Figure 2, P 47; negative-side insulating plate 16, Figure 2, P 52) for insulating the electrode connection layers (Hasegawa: Paragraph 47 describes how positive-side insulating plate 10 electrically insulates the positive electrode plate 12. Paragraph 52 describes how the negative-side insulating plate 16 electrically insulates the negative electrode plate 18), wherein the insulation layers and the electrode connection layers are arranged in a layered structure (Hasegawa: Figure 2 demonstrates how the insulating plates and electrode plates are arranged in a layered structure).
Regarding claim 3, modified Hasegawa teaches the battery module according to claim 2, wherein the electrode connection layers are disposed between the insulation layers, respectively (Hasegawa: Figure 2 demonstrates how the electrode plates are disposed between the insulating plates, respectively).
Regarding claim 9, modified Hasegawa teaches the battery module according to claim 1, further comprising: a heatsink (Xiang: ceiling plate 108, P 25-27, Figure 1) mounted to at least one of the cell housing or the cover bus bar to cool the plurality of battery cells (Xiang: Paragraphs 25-27 describe how the ceiling plate 108 cools the vapor PCM and condenses it back into a liquid, acting as a heatsink as claimed and being mounted to the battery enclosure 101 as seen in Figure 1).
Regarding claim 10, modified Hasegawa teaches the battery module according to claim 9, wherein the phase change material is a material that, when a temperature of the plurality of battery cells is raised, evaporates and moves toward the cover bus bar (Xiang: Paragraph 25 describes how the liquid to vapor PCM evaporates when the cell surface temperatures rise and moves toward the ceiling plate 108 on top of the battery enclosure 101, which is where the cover bus bar is located with the 
Regarding claim 11, modified Hasegawa teaches the battery module according to claim 10, further comprising: a guide rib (Xiang: parallel downward-pointing ridges, P 26) provided at an upper side of an inner wall of the cell housing (Xiang: parallel downward-pointing ridges may be formed on the inside face of the ceiling plate, located above the battery cells, P 26) to guide movement of the liquefied phase change material to a lower side of the cell housing (Xiang: parallel downward-pointing ridges may be formed … to help the liquid drip onto the cells, P 26).
Regarding claim 12, modified Hasegawa teaches the battery module according to claim 1, wherein the plurality of battery cells are cylindrical secondary batteries (Hasegawa: Each cell 2 has a cylindrical outer shape, Figure 2, P 41).
Regarding claim 13, modified Hasegawa teaches a battery pack, comprising: at least one battery module defined in claim 1; and a pack case configured to package the at least one battery module (Hasegawa: Figure 4 and Paragraph 63 describes a battery module 30 which is formed by interconnecting a plurality of battery blocks 1).
Regarding claim 14, modified Hasegawa teaches a vehicle, comprising: at least one battery pack defined in claim 13 (Biskup: Paragraph 39 describes how the battery pack is preferably used in an electric vehicle).
Regarding claim 15, modified Hasegawa teaches the battery module according to claim 1, wherein the cover bus bar configured to seal the cell housing (The single cover bus bar of modified Hasegawa reads on the claimed cover bus bar configured to seal the cell housing).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0325824) in view of Biskup (US 2017/0047572) and Xiang (US 2016/0104925), as applied to claim 3 above, and further in view of Chan (US 2018/0138478). 
Regarding claim 4, modified Hasegawa teaches the battery module according to claim 3, wherein the cover bus bar includes: a first insulation layer (Hasegawa: positive-side insulating plate 10, Figure 2, P 47) configured to form a lower side of the cover bus bar and provided to face the plurality of battery cells (Hasegawa: Figure 2 demonstrates how the positive-side insulating plate 10 is configured to form a lower side of the positive-side collection portion 4 and faces the plurality of cells 2); a first electrode connection layer (Hasegawa: positive electrode plate 12, Figure 2, P 49) disposed at an upper side of the first insulation layer and electrically connected to one of positive electrodes or negative electrodes of the plurality of battery cells (Hasegawa: Figure 2 demonstrates how the positive electrode plate 12 is disposed at an upper side of the positive-side insulating plate 10 and electrically connected to the positive electrodes of the cells 2); a second insulation layer (Hasegawa: negative-side insulating plate 16, Figure 2, P 52) disposed at an upper side of the first electrode connection layer (Hasegawa: With the modification of Biskup, the negative-side insulating plate 16 is now disposed at an upper side of the positive electrode plate 12); a second electrode connection layer (Hasegawa: negative electrode plate 18, Figure 2, P 54) disposed at an upper side of the second insulation layer and electrically connected to the other of the positive electrodes or the negative electrodes of the plurality of battery cells (Hasegawa: With the modification of Biskup, the negative electrode plate 18 is now disposed at an upper side of the negative-side insulating plate 16 and electrically connected to the negative electrodes of the cells 2). Modified Hasegawa does not teach a third insulation layer disposed at an upper side of the second electrode connection layer to form an upper side of the cover bus bar.
Chan teaches a similar battery module that alleviates explosion propagation from one cell to another (Abstract). Chan teaches a third insulation layer (insulation layer 410, Figure 5, P 25) disposed at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including two insulation and two electrode layers of modified Hasegawa and include a third insulation layer on top of the second electrode layer as taught by Chan, in order to direct exploding material released from a cell away from the other cells in the battery module.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0325824) in view of Biskup (US 2017/0047572), Xiang (US 2016/0104925), and Chan (US 2018/0138478), as applied to claim 4 above, and further in view of Miyawaki (US 2017/0005314).
Regarding claim 5, modified Hasegawa teaches the battery module according to claim 4. Modified Hasegawa does not teach wherein the first electrode connection layer and the second electrode connection layer are provided as a flexible printed circuit board.
Miyawaki teaches a similar energy storage apparatus which includes a positive electrode terminal, negative electrode terminal, terminal neighboring member, and a housing (Abstract). Miyawaki teaches wherein the first electrode connection layer and the second electrode connection layer are provided as a flexible printed circuit board (Figure 2 and Paragraph 63 demonstrates how the bus bars 60 and printed circuit board 70 are formed on the terminal neighboring member 50. Paragraph 65 describes how the use printed circuit boards 70 allow for the mounting property of parts to be enhanced and the detection of a temperature of the energy storage device 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module of Hasegawa and make the electrode connection 
Regarding claim 6, modified Hasegawa teaches the battery module according to claim 5, wherein an insulation pattern is provided to a rim of at least one of the first electrode connection layer or the second electrode connection layer (Hasegawa: Figure 2 and Paragraph 78 describes how holders 6 and 7 are located at a rim of the positive electrode plate 12, are integrated with the case 3 and the positive-side collection portion 4, and are made of an insulating material).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0325824) in view of Biskup (US 2017/0047572), Xiang (US 2016/0104925), Chan (US 2018/0138478), and Miyawaki (US 2017/0005314), as applied to claim 6 above, and further in view of Jarvis (US 2017/0170439).
Regarding claim 7, modified Hasegawa teaches the battery module according to claim 6. Modified Hasegawa does not teach wherein a rim of the cover bus bar is bonded to a rim of the cell housing by seaming. However, Xiang of modified Hasegawa teaches the battery enclosure 101 is vacuum sealed, without disclosing how the seal is achieved (Paragraph 21). 
Jarvis teaches a similar energy storage device (Abstract). Jarvis teaches a hermetic seal formed via a double seam forming operation between a cover and a rim/edge (Paragraph 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including a vacuum sealed battery enclosure of modified Hasegawa and form the seal via a double seam forming operation as taught by Jarvis, in order to obtain a hermetic seal between the cover and rim as claimed. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2015/0325824) in view of Biskup (US 2017/0047572) and Xiang (US 2016/0104925).
Regarding claim 16, Hasegawa teaches a battery module (battery block 1, Figure 1, P 33), comprising: a plurality of battery cells (cells 2, Figure 2, P 34) stacked on one another (Figure 2 demonstrates the cells 2 stacked on one another); a cell housing (case 3, Figure 2, P 35) configured to accommodate the plurality of battery cells (Figure 2 demonstrates how the case 3 accommodates the cells 2); a cover bus bar (positive-side collection portion 4, Figure 2, P 36; negative-side collection portion 5, Figure 2, P 37) configured to cover an entire upper side of the cell housing (Figure 1 demonstrates how the positive-side collection portion 4 covers an entire upper side of the case 3) and including electrode connection layers (positive electrode plate 12, Figure 2, P 49; negative electrode plate 18, Figure 2, P 54), wherein the cover bus bar is electrically connected to electrodes of the plurality of battery cells through the electrode connection layers (positive-side collection portion 4 is a connection member that … electrically interconnects the positive electrodes of aligned cells 2, P 46. Paragraph 49 describes how the positive electrode plate 12 is what allows the electrical connection to occur. Paragraphs 51 and 54 describe a similar arrangement for the negative-side components), and wherein the electrode connection layers are arranged in a layered structure (Figure 2 demonstrates how the positive electrode plate 12 is arranged in a layered structure with the rest of the positive-side collection portion 4 components. Figure 2 also demonstrates how the negative electrode plate 18 is arranged in a layered structure with the rest of the negative-side collection portion 5 components). Hasegawa does not teach wherein a single cover bus bar includes both electrode connection layers, and a phase change material filled in the cell housing to guide cooling of the plurality of battery cells, wherein the plurality of battery cells are partially immersed in the phase change material; and a guide rib provided at an upper side of an inner wall of the cell housing to guide movement of a liquefied phase change material to a lower side of the cell housing.
Biskup teaches a similar battery assembly including batteries that are interconnected using a sequence of bus bars (Abstract). Biskup teaches a single cover bus bar that includes both electrode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module including multiple electrode connection layers in multiple bus bar portions of Hasegawa and make both electrode connection layers in a single cover bus bar as taught by Biskup, in order to simplify battery pack design and allow for a liquid coolant system to be used on the opposite end.
Xiang teaches a similar rechargeable battery including a liquid to vapor phase change material inside an enclosure (Abstract). Xiang teaches a liquid to vapor phase change material 105 is sealed inside the battery enclosure 101, which exists as a liquid and pools at the bottom of the battery enclosure (Paragraph 23 and Figure 1). Xiang further teaches that during operation of the battery, the liquid to vapor phase change material 105 evaporates from a liquid to a vapor and carries heat away from the cell surfaces (Paragraph 25), which provides the benefit of lowering the temperature inside the battery cells, extending the life of the battery, and increasing the battery charging and discharging speed and safety significantly (Paragraph 7). Xiang additionally teaches parallel downward-pointing ridges may be formed on the inside face of the ceiling plate, located above the battery cells, to help the liquid drip onto the cells (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery module of modified Hasegawa and Biskup and make the battery module contain a phase change material filled in the cell housing to cool the battery cells while the cells are immersed in the phase change material and a guide rib to guide movement of a liquefied 
Regarding claim 17, modified Hasegawa teaches the battery module according to claim 16, wherein the guide rib extends from the inner wall of the cell housing and is angled toward the lower side of the cell housing from a location at which the guide rib is attached to the inner wall of the cell housing (Xiang: Despite not being pictured in the figures, it is clear from Paragraph 26 that the parallel downward-pointing ridges extend from the inside face of the ceiling plate and are angled downward toward the lower side of the battery enclosure 101 from a location at which the parallel downward-pointing ridges are attached to the inside face of the ceiling plate).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 11 have been considered but are moot because the arguments do not apply to the current rejection, as the Xiang reference resolves the issues discussed in Applicant’s arguments.
Applicant’s arguments with respect to claim 7 have been considered but are moot because the arguments do not apply to the current rejection, as the Jarvis reference resolves the issues discussed in Applicant’s arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex Rae/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724